USCA11 Case: 21-11240         Date Filed: 06/15/2022   Page: 1 of 4




                                             [DO NOT PUBLISH]
                               In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                             No. 21-11240
                      Non-Argument Calendar
                     ____________________

UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
versus
BETTY J. JACKSON,
a.k.a. Betty Joe Streeter,


                                             Defendant-Appellant.
                     ____________________

           Appeal from the United States District Court
               for the Northern District of Florida
             D.C. Docket No. 3:20-cr-00033-MCR-2
                    ____________________
USCA11 Case: 21-11240         Date Filed: 06/15/2022    Page: 2 of 4




2                      Opinion of the Court                 21-11240


Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
       Betty J. Jackson appeals the procedural and substantive rea-
sonableness of her 120-month sentence for arson. She contends
that the district court abused its discretion by attaching too much
weight to her criminal history. Because Jackson’s criminal history
was a relevant factor for which the district court was entitled to
give great weight, and Jackson’s guidelines-range sentence was rea-
sonable under the totality of the circumstances, the district court
did not abuse its discretion. We affirm.
        We review the reasonableness of a sentence under a defer-
ential abuse-of-discretion standard. Gall v. United States, 552 U.S.
38, 51 (2007). The appellant has the burden of proving that the
“sentence is unreasonable in light of the entire record, the § 3553(a)
factors, and the substantial deference afforded sentencing courts.”
United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir.
2015). A sentence is procedurally unreasonable if the district court
commits a significant procedural error, such as improperly calcu-
lating the Guidelines range, “treating the guidelines as mandatory,
failing to consider the § 3553(a) factors, selecting a sentence based
on clearly erroneous facts, or failing to adequately explain the
chose sentence.” Gall, 552 U.S. at 51. The § 3553(a) factors include
the nature and circumstances of the offense and characteristics of
the defendant; the kinds of sentences available; the guideline sen-
tencing range; the need of the sentence imposed to reflect the
USCA11 Case: 21-11240         Date Filed: 06/15/2022     Page: 3 of 4




21-11240                Opinion of the Court                         3

seriousness of the offense, afford adequate deterrence, and protect
the public; and the need to avoid unwarranted sentence disparities
among similarly situated defendants. 18 U.S.C. § 3553(a). “Noth-
ing requires the district court to discuss each of the factors, and an
acknowledgment that it has considered each will suffice.” United
States v. Dougherty, 754 F.3d 1353, 1359 (11th Cir. 2014).
        We examine whether a sentence is “substantively unreason-
able under the totality of the circumstances.” United States v.
Cubero, 754 F.3d 888, 892 (11th Cir. 2014). A sentence is substan-
tively unreasonable if the district court: “(1) fails to afford consid-
eration to relevant factors that were due significant weight, (2)
gives significant weight to an improper or irrelevant factor, or (3)
commits a clear error of judgment in considering the proper fac-
tors.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en
banc). We will only vacate a sentence as substantively unreasona-
ble if we are “left with the definite and firm conviction that the dis-
trict court committed a clear error of judgment in weighing the
§ 3553(a) factors by arriving at a sentence that lies outside the range
of reasonable sentences dictated by the facts of the case.” Id. at
1190 (quotation marks omitted). “[A] district court commits a clear
error of judgment when it considers the proper factors, but bal-
ances them unreasonably.” Id. at 1189. Although the district court
must consider each of the § 3553(a) factors, it “can attach ‘great
weight’ to one factor over others. Cubero, 754 F.3d at 892 (quoting
United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009)). “We
ordinarily expect a sentence within the Guidelines range to be
USCA11 Case: 21-11240        Date Filed: 06/15/2022     Page: 4 of 4




4                      Opinion of the Court                21-11240

reasonable.” United States v. Gonzalez, 550 F.3d 1319, 1324 (11th
Cir. 2008). That a sentence is below the statutory maximum is an-
other indicator of reasonableness. Id.
        Here, Jackson’s argument for procedural unreasonableness
is really an argument about substantive unreasonableness. Instead
of arguing that the court improperly calculated the Guidelines
range or that the court failed to consider certain factors, Jackson
argues that the court improperly weighed the factors, placing too
much weight on her criminal history and not enough on other fac-
tors. Jackson’s 120-month sentence was substantively reasonable
under the totality of the circumstances. Jackson played an integral
role in the commission of a serious felony. She did so after many
prior convictions, including for burning down a home, using gaso-
line, that had three people inside. The district court was allowed
to attach great weight to Jackson’s criminal history, Cubero, 754
F.3d at 892, and the record reflects that it also weighed other rele-
vant sentencing factors, Dougherty, 754 F.3d at 1359 (providing
that an acknowledgement of the factors is sufficient). The district
court, thus, did not abuse its discretion in imposing a sentence at
the bottom of the Guidelines range and well below the statutory
maximum. Accordingly, we affirm.
      AFFIRMED.